OFFICE    OFTHEATTORNEYGENERALOFTEXAS
                                   AUSTIN




          $e maeire    ycur latt




the ownbr8 theno                               ailk are lu -agxsewant on
6ll q9srtione efa                              k ineistr that tha,hlua
                                               hezyever     6&OUhi
                                                     situated
                                                ema8 the. sohod dirtrlat
lnalmte that                                S the sttrak to bs taxd
                                             or the bulkr D xeka3.
                                                                ‘e*tatw
                                            1 dlatriat shod& be dsduatal
                                              IOU ragua8t our apinion as
 Non. 6. Kennedy, Page 8


      at the time end in the man&r required of fndirIdual5.
      kt tho tlce cl poking such rendition the pr%sld%nti or
      SOICO oth%r afiloer of said bank shaZ1 file with eald
      ssses~or a sworn statement sbowlng the number  and amount
      or the sharss or ssld bank, the name and residence or
      each s&reholder, and the number and amount of shares
      owned byhti.     lrary shareholder oi said bank shall, in
     the city or town where said bank is loaated, rezder at
     thalr 6otual value to tha tax assassor all shares armed
     by him 1~5uch bank; and in ease of his failure so to do,
     t&s ssaesaor shall tassa~s suoh unrend~rsd shar%s as other
     unrendsred property. taoh share in such bank ehall be
     taxed .only tor the dlfrerenoe between its actual assh
     value and the .pro?ortlonate amount pqr'share at wbiah its
     real estate I5 afiaessed.  The tszes due upon.the shares ai
     banklug corporation5 shsllbr ia: llea ttisreon, and no
     banking coqxbratlon shall pay any diridond to any share-
     holder rho Is in aerauit In tho payumnt or taut35 due on
     SIR dazes; nor shall any banking aotiporatlon per&t the
     trarstar  upon its book& of any share, the owner.oi whlah f
     is ln default in the paysieat or his tues upon the‘dame.'
     Sothing herein shall be so construed ad to tax national
     or-Stats.bsaks, or ths shareholder5 thereof, at a greater
     rate than 15 ass%sstd against other xioneyed capital in the
     hena5 0r individuals.*

           IIIview or thb.holdIng or the 8upreme Cot&t in   the   abo&
sass that the State ta+fng authoritie5 ootlldnot levy and oolleat
 taxes upaa real astate belonging to National Banks without a statute
 atfirmatiraly authorirlng the ssme, we think it r0ii0w8 that naIth%r
 th% Btate nor sny of Its subdivision8 pray levy and oolleat tar55
 against reel estate belonging to or sbsrss In ~atlonal zj,ukubeyond
-the authority cf the statute authorIaIng taxation OS 5ucb properties.
 It Is ospsolally noted that the statute prwidae that .%aeh share
 1~ au& bank ahall be tax4 only for the alrferenae between       Its
 aotusl oash vslue and the proport?onate amount par share at whiah
 ita reel estste is a5sb5mxl.*    This was evidently lnt%nded to avcid
 what mey b% considered a species of double taxation upon rsal estate
 belonglr,g to suoh banks. Euoh intention would be dftr0eea in part
 ii in arriving at the value   ot the shares   the value or real OUtate
 slt~te& outeide OS the taring dlstrlot      should not be deduoteb
 along with tbe value of land situated wlthlo suuh dlstrlot. shah
 of such shares manlrestly cm    be taxed by pnly one sahool dtatrlot;
 Ths statute quite plainly says that the assessed value of the real
 estate belongln& to any euch:.bank ahall be deductad from ths value
                                                                    -




of the shares 31 srrivirg et the amount et which the latter e&d1
be taxca. The Zegislaturs having 80 provl&ed, our aosmr to your
f;UeStiCn    rmca88arlly tollowe that the Plrst National Etmk of Bee-
ville     is correct in its cantentfoo.

                                          loure very trmlr

                                      &TTOFtsY e2tEBL.L OF flMs



  .


GRL:H
                                            AiPPR0VEi.h

JQPROV~AU    10,   1939
        LL




                                                          .